





Exhibit 10.3




MANPOWER INC.




NONSTATUTORY STOCK OPTION AGREEMENT
(FOR CEO/CFO)







This Nonstatutory Stock Option Agreement (this “Agreement”) is executed as of
________________, by and between MANPOWER INC., a Wisconsin corporation (the
“Corporation”), and  ______________ (the “Employee”).




W I T N E S S E T H:




WHEREAS the Board of Directors of the Corporation has established the 2003
Equity Incentive Plan (the “Plan”) for employees and directors of the
Corporation and its Subsidiaries;




WHEREAS, the Corporation anticipates that the Plan will promote the best
interests of the Corporation and its shareholders (i) by attracting and
retaining superior employees and directors; (ii) by providing a stronger
incentive for such employees and directors to put forth maximum effort for the
continued success and growth of the Corporation and its Subsidiaries; and in
combination with these goals, (iii) providing employees and directors with a
proprietary interest in the performance and growth of the Corporation; and




WHEREAS, the Corporation has granted to the Employee the right to participate
in the Plan in the manner and subject to the terms provided in this Agreement
and the Plan.




NOW, THEREFORE, in consideration of the benefits that the Corporation will
derive in connection with the services to be rendered by the Employee, the
Corporation and the Employee hereby agree as follows:




1.  Provisions of Plan Control.  This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference.  The Plan empowers the Administrator to make
interpretations, rules and regulations thereunder, and, in general, provides
that determinations of the Administrator with respect to the Plan shall be
binding upon the Employee.  Unless otherwise provided herein, all capitalized
words in this Agreement shall have the meaning ascribed to them in the Plan.  A
copy of the Plan will be delivered to the Employee upon reasonable request.




2.  Option; Number of Shares; Option Price.  The Employee shall have the right
and option to purchase all or any part of an aggregate of ___________ Shares
(the “Option”) at the purchase price of $_____ per Share.




3.  Time Limitations on Exercise of Option. The Option will become exercisable
as to __% of the Shares on _____________________________ and an additional __%
will become exercisable on _____________________________, provided that the
Employee is still in the employ of the Corporation or any of its Subsidiaries on
each such date.  To the extent that the number of Shares relating to the Option
becoming exercisable on any anniversary date is a fractional number, the
cumulative number shall be rounded to the closest whole number, provided
however, that to the extent necessary, the cumulative number of Shares relating
to the Option becoming exercisable on ______________________ shall be adjusted
so that the total Shares that have become exercisable on or before
______________________

















equals the total number of Shares indicated in Paragraph 2 above.
 Notwithstanding any limitation established by the Administrator on the exercise
of the Option or anything else to the contrary contained in this Agreement, the
Option shall be immediately exercisable as to all Shares covered by the Option
if it has not previously lapsed as follows:




a.

upon the death of the Employee;




b.

upon the Employee’s termination of employment due to the Disability of the
Employee;




c.

upon the Employee’s termination of employment by the Corporation other than for
“Cause” as defined below; or




d.

upon the Employee’s voluntary termination of employment for “Good Reason” as
defined below.




To the extent not previously exercised according to the terms hereof, the Option
shall expire on the tenth anniversary of the date hereof.




For this purpose:




a.

Termination for “Cause” will mean termination of the Employee’s employment upon:




(i)

the Employee’s repeated failure to perform work reasonably assigned to him in a
competent, diligent and satisfactory fashion as determined by the Board of
Directors of the Corporation in its reasonable discretion;




(ii)

insubordination;




(iii)

the Employee’s commission of any material act of dishonesty or disloyalty
involving the Corporation or any of its subsidiaries or affiliates (the
“Manpower Group”);




(iv)

the Employee’s chronic absence from work other than by reason of a serious
health condition;




(v)

the Employee’s commission of a crime which substantially relates to the
circumstances of his position with the Manpower Group or which has a material
adverse effect on the business of the Manpower Group; or




(vi)

the willful engaging by the Employee in conduct which is demonstrably and
materially injurious to the Manpower Group.




b.

“Good Reason” will mean, without the Employee’s consent, the occurrence of any
one or more of the following:




(i)

the assignment to the Employee of a position which represents a material
reduction from the Employee’s position on the date of this Agreement or the
assignment to him of duties, other than incidental duties, inconsistent with





2










such position or other position to which he is assigned, provided he objects to
such assignment by written notice to the Corporation within 20 business days
after it is made and the Corporation fails to cure, if necessary, within 10
business days after such notice is given;




(ii)

any reduction in the Employee’s base salary, or any material violation of any
agreement between the Employee and the Corporation regarding the Employee’s
compensation, which remains uncured 10 business days after the Employee gives
written notice to the Corporation which specifies the violation; or




(iii)

the Employee being required by the Corporation to change the location of the
Employee’s principal office to one in excess of 75 miles from the Corporation’s
home office in Glendale, Wisconsin, provided the Employee’s employment with the
Corporation is terminated within 90 days after any such change of location.




4.  Termination of Employment.  The Option shall be exercisable upon the
termination of the Employee’s employment relationship with the Corporation and
its Subsidiaries only in the manner and to the extent provided in the Plan.




5.  Method of Exercising Option.  The Option may be exercised in whole or in
part by delivery to the Corporation, at the office of its Secretary at
Milwaukee, Wisconsin, of (a) written notice identifying the Option and stating
the number of Shares with respect to which it is being exercised, and (b)
payment in full of the purchase price of the Shares then being acquired upon
exercise in the manner described in the Plan.  The Corporation shall have the
right to delay the issue or delivery of any Shares to be delivered hereunder
until (a) the completion of such registration or qualification of such Shares
under federal, state, or foreign law, ruling, or regulation as the Corporation
shall deem to be necessary or advisable, and (b) receipt from the Employee of
such documents and information as the Administrator may deem necessary or
appropriate in connection with such registration or qualification or the
issuance of Shares hereunder.




6.  Prohibition Against Transfer.  Unless otherwise provided by the
Administrator and except as provided in the Plan, the Option, and the rights and
privileges conferred hereby, may not be transferred by the Employee, and shall
be exercisable during the lifetime of the Employee only by the Employee.




7.  Notices.  Any notice to be given to the Corporation under the terms of this
Agreement shall be given in writing either to the management of the Subsidiary
employing the Employee, or to the Corporation in care of its Secretary at 5301
North Ironwood Road, Milwaukee, Wisconsin 53217.  Any notice to be given to the
Employee may be addressed to him at his address as it appears on the payroll
records of the Corporation or any Subsidiary thereof.  Any such notice shall be
deemed to have been duly given if and when actually received by the party to
whom it is addressed, as evidenced by a written receipt to that effect.




8.  Taxes.  The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
exercise of the Option, and the Corporation may defer making delivery with
respect to Shares or cash payable hereunder or otherwise until arrangements
satisfactory to the Corporation have been made with respect to such withholding
obligations.








3













IN WITNESS WHEREOF, the Corporation has caused these presents to be executed as
of the date and year first above written, which is the date of the granting of
the Option evidenced hereby.




MANPOWER INC.







By:

                                                                                   










The undersigned Employee hereby accepts the foregoing Option and agrees to the
several terms and conditions hereof and of the Plan.







                                                                                          

Employee














4


